Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on July 2, 2021, amendment after final filed May 3, 2021 have been entered.  Claims 1-116, 119-120, 128-130 were cancelled, claims 117, 123-124, 126, 132-133 were amended.  Claims 117-118, 122-127, 131-135 are pending in the instant application.
The restriction was deemed proper and made FINAL previously.  Claims 117-118, 122-127, 131-135 are examined on the merits of this office action.


Withdrawn Rejections
The rejection of claims 123-124 and 132-133 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of amendment of the claims filed May 3, 2021.


Maintained/Revised Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 117-118, 122, 125-127, 131, 134-135 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 171, 178-179, 182-183, 185-186 of copending Application No.15561374 in view of Sparks (US6514523, cited previously).
The instant application claims “A composition comprising a synthetic HDL - therapeutic agent nanoparticle (sHDL-TA), wherein the sHDL comprises at least one HDL apolipoprotein mimetic and at least one phospholipid, wherein the therapeutic agent is between 0.01 - 20% by weight of the sHDL-TA, wherein the sHDL is between 80-99.99% by weight of the sHDL-TA” (see claim 117).  The instant application further claims wherein the Apolipoprotein is SEQ ID NO:4 (claim 117); wherein the lipid is phosphatidylcholine (claim 122); wherein the therapeutic is one found in instant claims 123-124, 132-133; wherein the particle size is 6-20 nm (claims 125 and 134); and an imaging agent (claim 126 and 135).
Copending Application No.15561374 claims a sHDL nanoparticle comprising Apo A-I and phosphatidylcholine (see claim 171) and wherein the Apo A-I is SEQ ID NO:4 which is identical to instant SEQ ID NO:4.  Copending Application No.15561374 further claims inclusion of a neo-antigenic peptide which meets the limitations of a therapeutic (see claim 171) and discloses the sHDL comprising an imaging agent (See paragraphs 0130 and 0271-0272).
Copending Application No.15561374 doesn’t specifically claim (i) the concentrations of the therapeutic in the composition and (ii) inclusion of an imaging agent.

It would have been obvious to optimize the amount of therapeutic in the particle to achieve optimal therapeutic efficacy.  Furthermore, it would have been obvious before the invention to add an imaging agent to the sHDL nanoparticle of Copending Application No.15561374 to visualize intracellular delivery of the particle to determine effectiveness of the particle.  There is a reasonable expectation of success given that imaging labels including radionuclides are commonly used to track the delivery of the sHDL.  This is a provisional nonstatutory double patenting rejection.
Instant claims 117-118, 122, 125-127, 131, 134-135 are obvious over claims 171-172, 177-179, 182-183 of co-pending Application No.15561374 in view of Sparks (US6514523, cited previously).


Response to Applicant’s Arguments
Applicants states “The applicants request the double patenting rejections be held in abeyance until the identification of allowable subject matter”.
Given Applicant’s request that the double patenting rejection be held in abeyance, and lack of arguments, Claims 117-118, 122, 125-127, 131, 134-135 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 171-172, 177-179, 182-183 of copending Application No.15561374 in view of Sparks (US6514523, cited previously).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 117-118, 122-123, 125-127, 131-132, and 134-135  remain rejected under 35 U.S.C. 103 as being unpatentable over Sparks (USPN 6514523, cited previously) in view of  Dasseux (USPN 6,004,925, cited previously), Dasseux*(WO199917740 A1, cited previously)  and Zhang (Small 2010, 6, No. 3, 430–437, cited previously).
Sparks teaches a composition comprising a synthetic HDL, wherein the synthetic HDL comprises Apo AI and a phospholipid (see abstract).   Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  Sparks teaches wherein the apolipoprotein is APO A-I (see abstract and claim 7).  Regarding claims 122 and 131, Sparks teaches wherein the phospholipid comprises phosphatidylcholine (See Example 1, column 10).  Regarding claims 123 and 132, Sparks teaches wherein the drug is an anticoagulant (see column 3, vitamin E for example) and also estradiol Regarding claims 125 and 134, Sparks teaches wherein the size of the particle is 5-20 nm (see abstract) and in particular 7.5 nm as a preferred diameter (see column 7, lines 14-16).  Regarding claims 126 and 135, Sparks discloses wherein the sHDL-therapeutic agent further comprises an imaging agent (Carbon-14) which meets the limitation of nuclear imaging agent.  Furthermore, Sparks teaches wherein the therapeutic agent/imaging agent is 20% by weight of the sHDL (see Examples 1 and 3).
As stated above, Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  However, Sparks doesn’t specifically teach the range of 1-10%.
MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). MPEP § 2144.08.  Furthermore, it would have been obvious to optimize the amount of therapeutic in the particle to achieve optimal therapeutic efficacy.
Sparks is silent to wherein the Apolipoprotein A-I is an Apo A-I mimetic and comprises instant SEQ ID NO:4.
However, Dasseux teaches the ApoA-1 derivative SEQ ID NO:4 identical to instant SEQ ID NO:4 that mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular, “peptide 4”).  Dasseux teaches the ApoA-1 derivative SEQ ID NO:4 is one of two exemplary peptides and Peptide 4 (instant SEQ ID NO:4) and peptide 4 binds various lipids including HDL (see Table XIV).  Dasseux concludes that SEQ ID NO:4 has a strong association with HDL (see Table XIV) and has high stability (see Example 9).
Dasseux* teaches making and using peptide/lipid vesicles and complexes (see Abstract), In particular, Dasseux* teaches wherein the peptide is an ApoA-I protein (see claims 3-4). Dasseux* teaches wherein the protein is an ApoAI analog (see claim 24).  Dasseux* teaches that “The method may 
Zhang teaches HDL-mimicking Peptide-Lipid nanoparticles (see title).  High-density lipoprotein (HDL) is an endogenous nanocarrier possessing many of these attractive features.  It possesses ultrasmall size control (7–12 nm) through the apoA-1 lipoprotein component and favorable surface properties.  This unique combination results in long circulation half-lives ranging from 10 to 12 h in rodents and 5 days in humans (see page 431, left column, second paragraph).  Zhang further teaches wherein the ApoA-I protein component of the nanocarrier is an Apo A-I mimetic peptide (see page 431, left column, last paragraph, section 2.1).
It would have been obvious before the effective filing date of the claimed invention to use an ApoA-I mimetic peptide comprising instant SEQ ID NO:4 as taught by Dasseux and Dasseux* as the ApoAI protein of Sparks.  One of ordinary skill in the art would have been motivated to do so given that Dasseux teaches the ApoA-1 mimetic SEQ ID NO:4 mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular), has a strong association with lipids including HDL, increased stability  and Dasseux* teaches use of instant SEQ ID NO:4 in combination with phospholipids as carrier for drugs.  Further, using the ApoA-1 mimetic peptide of Dasseux and Dasseux* taught by Dasseux to mimic the activity of ApoA-1 as the ApoA-1 protein component of Sparks is also an example of combining prior art elements according to known methods to yield predictable results. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.  There is a reasonable expectation of success given that Apo A-I mimetic peptides are well-known in the art to be used in Nano carriers for delivery of therapeutic agents.

Response to Applicant’s Arguments
Applicants argue “So as to expedite prosecution, independent Claims 117 and 126 are now each amended such that the HDL apolipoprotein is an apolipoprotein A-I (apo A-I) mimetic having the sequence PVLDLFRELLNELLEALKQKLK (SEQ ID NO: 4).   Neither Sparks, Zhang, nor Ackerman, alone or in any combination, teach sHDL nanoparticles wherein the HDL apolipoprotein is an apolipoprotein A-I (apo A-I) mimetic having the sequence PVLDLFRELLNELLEALKOKLK (SEQ ID NO: 4). 
One of skill in the art would not have been motivated by Dasseux or Dasseux* to select the apolipoprotein mimetic of SEQ ID NO: 4. Dasseux discloses 258 peptides (ApoA-I agonists) between 18-22 amino acids in length. Dasseux tested the peptides and ranked them on their ability to activate LCAT for use in treating: "any disorder in animals, especially mammals including humans, for  which increasing serum HDL concentration, activating LCAT, and promoting cholesterol efflux and RCT [Reverse Cholesterol Transport] is beneficial. Such conditions include, but at not limited to hyperlipidemia, and especially hypercholesterolemia, and cardiovascular disease such as atherosclerosis (including treatment and prevention of atherosclerosis); restenosis (e.g., preventing or treating atherosclerotic plaques which develop as a consequence of medical procedures such as balloon angioplasty); and other disorders, such as endotoxemia, which often results in septic shock" (Column 49, Section 5.3, emphasis added).  Dasseux uses Peptide 4, having the sequence of SEQ ID NO: 4 of the instant application, as an exemplary peptide in peptide characterization examples, such as the peptides ability to activate LCAT, an enzyme involved in RCT. Table X "LCAT Activation exhibited by exemplary core peptides" (Dasseux, columns 66-72), provides the results of an LCAT activity assay compared to helicity in varying states for the 258 peptides. A number of peptides show higher LCAT activation than Peptide 4, including Peptides 1, 2, 3, 144, 145, and 191-193. An even greater number of peptides show helicity similar to or greater than Peptide 4, indicating an ability to form sHDL particles when in the presence of lipids. While Peptide 4 was used as an exemplary peptide, Dasseux indicates that peptides 1 and 3 are advantageous over peptide 4 in increasing HDL-cholesterol in vivo (Tables XVII and XVIII, Column 81). Dasseux* fails to remedy the deficiencies of Dasseux. In sum, there is nothing in the cited references that would have motivated a person of ordinary skill in the art to select the specific apolipoprotein mimetic of SEQ ID NO: 4. 
Applicant's arguments have been fully considered but they are not persuasive. The Examiner disagrees that a person of ordinary skill in the art would not have selected the Apo mimetic comprising instant SEQ ID NO:4 as the Apo Mimetic of Sparks.  The Examiner would like to point out that both 
In addition, Dasseux* teaches making and using peptide/lipid vesicles and complexes (see Abstract), In particular, Dasseux* teaches wherein the peptide is an ApoA-I protein (see claims 3-4). Dasseux teaches wherein the protein is an ApoAI analog (see claim 24).  Dasseux* teaches that “The method may be used for the preparation of complexes that could be used as carriers for drugs, as vectors (to deliver drugs, DNA, genes), for example, to the liver or to extrahepatic cells, or as scavengers to trap toxin (e.g. pesticides, LPS, etc.)” (see pages 7-8, lines 34-36 (page 7), lines 1-2 (page 8)).  Dasseux* provides a specific example wherein the Apo AI peptide is the Apo AI mimetic comprising instant SEQ ID NO:4 (see Figure 2, working example 1).
Importantly, neither Dasseux or Dasseux* teaches away from using instant SEQ ID NO:4 as the ApoAI mimetic peptide of Sparks.  MPEP teaches that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to use an ApoA-I mimetic peptide comprising instant SEQ ID NO:4 as taught by Dasseux and Dasseux* as the ApoAI peptide of Sparks.  One of ordinary skill in the art would have been motivated to do so given that Dasseux teaches the ApoA-1 mimetic SEQ ID NO:4 mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular), has a strong association with lipids including HDL, increased stability  and Dasseux* teaches use of instant SEQ ID NO:4 in combination with phospholipids as carrier for drugs.  Further, using the ApoA-1 mimetic peptide of Dasseux and Dasseux* taught by Dasseux to mimic the activity of ApoA-1 as the ApoA-1 protein component of Sparks is also an .


Claims 117-118, 122-127 and 131-135 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US6514523, cited previously) in view of  Dasseux (US 6,004,925, cited previously), Dasseux*(WO199017740 A1, cited previously)  and Zhang (small 2010, 6, No. 3, 430–437, cited previously) as applied to Claims 117-118, 122-123, 125-127, 131-132, and 134-135  above, in further view of Ackermann (EP2673296 B1, cited previously).
The teachings of Sparks in view of Dasseux, Dasseux* and Zhang are provided in the above rejection.
Additionally Sparks teaches that “The present invention provides carrier particles which are small in size and not easily recognized as foreign by the body for drug delivery of hydrophobic, amphipathic, or cationic lipophilic drugs. The present invention further provides a process for preparing carrier particles comprising drugs. It is an object of the invention to circumvent drawbacks in hydrophobic drug delivery described in the prior art” (see column 2, lines 57-64). The teachings of Sparks in view of Dasseux, Dasseux* and Zhang are silent to wherein the therapeutic agent is isotretinoin.
However, Ackermann teaches a composition comprising a lipid fraction and Apo A-I (see claim 1).  Ackermann teaches wherein the composition further comprises a hydrophobic, hydrophilic active agent and wherein the active agent is isotretinoin (see claim 22) and wherein the composition comprises an imaging agent (see claim 25).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sparks and Ackermann and use vitamin A and/or isotretinoin as the therapeutic in the synthetic HDL compositions of Sparks.  One of ordinary skill in the art would have been motivated to do so given that the carrier particles of Sparks are small in size and not easily recognized as foreign by the body for drug delivery of hydrophobic, amphipathic, or cationic lipophilic drugs.  There is reasonable 
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.


New Objections
Claims 124 and 133 are objected to for the following informality: In claim 133, page 7, and claim 124, page 4, the markush group compounds should be singular not plural.  For example, the limitation “wherein the angiotensin converting enzyme (ACE) inhibitors are selected from….” Should be replaced with - “wherein the angiotensin converting enzyme (ACE) inhibitor[[s]] is selected from….”  All compounds found in claims 124, page 4 and claim 133, page 7, should be corrected.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654